Citation Nr: 1110061	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic left eye disorder to include pigmentary glaucoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from November 1942 to October 1945. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied service connection for left eye pigmentary glaucoma.  In December 2007, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  At the videoconference hearing, the Veteran submitted a Motion to Advance on the Docket.  In January 2008, the Board granted the Veteran's motion.  In February 2008, the Board remanded the Veteran's claim to the RO for additional action.  

In December 2009, the Board remanded the Veteran's claim to the RO for additional action.  In August 2010, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In December 2010, the requested VHA opinion was incorporated into the record.  In January 2011, the Veteran was provided with a copy of the VHA opinion.  


FINDING OF FACT

A chronic left eye disorder was not objectively manifested during active service or for many years thereafter.  The Veteran's chronic left eye pigmentary glaucoma has not been objectively shown to be related to active service.  


CONCLUSION OF LAW

A chronic left eye disorder to include pigmentary glaucoma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the Department of Veterans Affairs (VA) will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  

The RO issued VCAA notices to the Veteran in May 2006, January 2008, and March 2008 which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how the VA would assist him in developing his claim.  The Dingess requirements were also satisfied.  The case was readjudicated by way of a May 2007 statement of the case and February 2009 and June 2010 supplemental statement of the cases (SSOC).  

The VA has attempted to secure all relevant documentation to the extent possible.  The Veteran advanced on appeal that he was treated for eye trauma at the "715th Medical Detachment," Tebessa, Algeria, in 1943.  Documentation of the cited inservice treatment was requested.  An April 2010 response from the National Personnel Records Center (NPRC) notes that no documentation of the cited treatment could be located.  
The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  The Veteran was afforded a VA examination for compensation purposes.  The examination report is of record.  The Board requested a VHA opinion.  The VHA opinion has been incorporated into the record and was provided to the Veteran.  To that end, when the VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that there has been substantial compliance with its VHA opinion request and further action is not required.

There remains no issue as to the substantial completeness of the Veteran's claim.  All relevant facts have been developed to the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board now turns to the merits of the Veteran's claim.  

II.  Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to a chronic left eye disorder.  At his October 1945 physical examination for service separation, the Veteran was found to exhibit no eye abnormalities.  The Veteran's service personnel records convey that he served with an Army railway operating battalion in North Africa and Europe.  

An October 1997 VA eye clinic treatment record states that the Veteran was diagnosed with "glaucoma 2 y[ea]rs ago."  

In his May 1998 claim for service connection, the Veteran advanced that both of his eyes "were scalded from creosote while I was stationed at Tebessa, Africa, 713th Railway Operating Attachment."  

VA clinical documentation dated in December 2005 states that the Veteran was diagnosed with uncontrolled left eye pigmentary glaucoma and underwent a left eye trabeculectomy.  

In a May 2006 written statement, the Veteran advanced that:

I [was] assigned to the 715th Railway Operating Bn., stationed in Soukahraz, Africa in 1943.  I was a railway brakeman, classified as a flagman.  In May or June of 1943, I was assigned for service with the 713th Railway Bn., at Tebessa, Africa, as they needed additional train personnel.  I was used with the 713th as a head brakeman on locomotives.  The engines were fired with Bricko blocks.  The blocks were made from creosote chemical to make the blocks burn, and the fumes in the smoke from the locomotive scalded my eyes.  I was treated for several days at the 715th Medical Detachment.  We were not issued eye goggles to protect my eyes.  

In his July 2006 notice of disagreement, the Veteran asserted that service connection was warranted for his chronic left eye disability secondary to his inservice eye trauma.  

At the December 2007 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that: his eyes had been scalded by smoke from locomotives during active service; his eyes were treated with salve by military medical personnel; and he was diagnosed with left eye glaucoma following service separation.  While acknowledging that his treating private and VA physician had not advanced any opinion as to the etiology of his chronic glaucoma, the Veteran believed that it would be reasonably to conclude that the disability was related to his inservice eye trauma.  

At an August 2008 VA examination for compensation purposes, the Veteran was diagnosed with pigmentary glaucoma and left eye trabeculectomy residuals.  In a February 2009 addendum to the August 2008 VA examination report, the VA examiner opined that:

I, based on my review of the C-file and review of the literature, believe it is less than 50% probability that the current left eye disorder of pigmentary glaucoma has resulted from an incident of active duty or to exposure of creosote fumes while on active duty.  This is based on the fact that I see no evidence in the C-file of documentation of this being diagnosed while in the military.  Pigmentary glaucoma is in general a glaucoma related to the eye anatomy and structure itself.  It is usually bilateral yet can often be worse in one, which it is the case.  On review of the literature, I found no evidence that creosote fumes had been implicated as the cause of pigmentary glaucoma.  

The August 2010 VHA opinion states that:

In pigment dispersion, the posterior surface of the iris has a more concave configuration and comes in contact with the zonules of the lens (lens is the part of the eye that becomes a cataract) that sit behind the iris.  The rubbing of the posterior surface of the iris by these zonules results in a release of iris pigment granules that are believed to clog the trabecular meshwork and block the flow of fluid in the eye resulting in increased eye pressure and glaucoma.  Approximately 35% of patients with pigment dispersion will develop pigmentary glaucoma - i.e., increased eye pressure and optic nerve damage.  Pigmentary glaucoma is a form of open-angle glaucoma and is managed in the same manner as other forms of open-angle glaucoma, namely medications, laser and/or surgery.  

***

This patient reports exposure to creosote while in the service.  "According to the Agency for Toxic Substances and Disease Registry (ATSDR), brief direct contact with large amounts of coal tar creosote may result in a rash or severe irritation of the skin, chemical burns of the surfaces of the eyes ..."  Longer direct skin contact with low levels of creosote mixtures or their vapors can result in increased light sensitivity, damage to the cornea ..."   "If it comes in contact with the eyes, it can cause a burning sensation in the eyes.  It can also cause chemical burns on the surface of the eyes."  

From an Internet search, I could find no ocular effects of creosote that would cause pigmentary glaucoma and the pathophysiology of pigmentary glaucoma is not consistent with a chemical injury.  Therefore, I find that there is less than a 50% chance that the patient's condition is related to his in-service exposure to creosote.  (footnotes omitted).  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  A chronic left eye disorder was not manifested during active service or for many years thereafter.  The record reflects that the Veteran's chronic left eye pigmentary glaucoma was initially diagnosed in approximately in 1995, some 50 years after service separation.  The Veteran's pigmentary glaucoma has been repeatedly found to be etiologically related to his eye anatomy and structure.  No competent medical professional has related the onset of the Veteran's left eye pigmentary glaucoma to either his inservice exposure to creosote fumes or other eye trauma.  Indeed, both the August 2008 VA evaluation and the August 2010 VHA opinion expressly negate the existence of such an etiological relationship.  

The Veteran advances that his chronic left eye pigmentary glaucoma is related to his inservice exposure to creosote fumes and associated eye trauma sustained while he was performing his military duties aboard trains in 1943.  The Veteran's lay testimony and statements are competent to the extent that they convey that he was exposed to creosote fumes during active service and experienced associated eye irritation.  However, the Board finds that the Veteran as a lay person is not competent to provide an opinion as to the etiology of pigmentary glaucoma.  The competent opinions of the August 2008 VA examiner and the August 2010 VHA physician attribute the onset of the Veteran's pigmentary glaucoma to his eye anatomy and structure and are fully supported by reference to relevant medical literature.  These opinions were rendered by medical professions who reviewed the medical history and relied upon their expertise in providing the opinions.  Therefore, the Board concludes that service connection for a chronic left eye disorder to include pigmentary glaucoma is not warranted.  


ORDER

Service connection for a chronic left eye disorder to include pigmentary glaucoma is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


